FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                   October 30, 2015
                   UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT                        Clerk of Court



UNITED STATES OF AMERICA,

              Plaintiff - Appellee,
                                                        No. 15-3088
                                            (D.C. Nos. 2:12-CV–02097-KHV and
v.
                                                  2:06-CR-20162-KHV-1)
                                                        (D. Kansas)
KEVIN TOMMIE HALL,

              Defendant - Appellant.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before MATHESON, MURPHY, and PHILLIPS, Circuit Judges.


      Petitioner, Kevin Tommie Hall, was convicted of armed bank robbery,

using a firearm during and in relation to a crime of violence, and being a felon in

possession of a firearm. United States v. Hall, 625 F.3d 673, 675 (10th Cir.

2010). His convictions and 594-month sentence were affirmed on direct appeal.

Id. at 686. On February 16, 2012, Hall filed a motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255. He raised multiple claims of

ineffective assistance of trial and appellate counsel. In an extremely thorough

order, the district court considered all of Hall’s arguments but denied relief on all

claims, concluding Hall could not show deficient performance and/or prejudice.

See Strickland v. Washington, 466 U.S. 668, 688-89 (1984); Cooks v. Ward, 165
F.3d 1283, 1292-93 (10th Cir. 1998) (holding a court may address Strickland’s

performance and prejudice prongs “in any order, but need not address both if

[movant] fails to make a sufficient showing of one”). Hall then filed a Rule 59(e)

motion to alter or amend the district court’s judgment, asserting the court

misconstrued several of his claims. The district court denied the motion.

      Proceeding pro se, Hall is before this court seeking a certificate of

appealability (“COA”) so he can appeal the dismissal of his § 2255 motion. To

receive a COA, Hall must make “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To make the requisite showing, he

must demonstrate “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quotations omitted).

In evaluating whether Hall has satisfied his burden, this court undertakes “a

preliminary, though not definitive, consideration of the [legal] framework”

applicable to each of his claims. Id. at 338. Although Hall need not demonstrate

his appeal will succeed to be entitled to a COA, he must “prove something more

than the absence of frivolity or the existence of mere good faith.” Id.

      Having undertaken a review of Hall’s application for a COA and appellate

brief, the district court’s order, and the entire record on appeal pursuant to the

framework set out by the Supreme Court in Miller-El, this court concludes Hall is

                                         -2-
not entitled to a COA. No reasonable jurist could disagree with the district

court’s ruling on Hall’s § 2255 motion, particularly its conclusion that Hall has

failed to meet his burden of showing he suffered any prejudice from counsels’

alleged deficient performance. Thus, the court’s resolution of Hall’s motion is

not reasonably subject to debate and the issues Hall seeks to raise on appeal are

not adequate to deserve further proceedings.

      This court denies Hall’s request for a COA and dismisses this appeal.

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




                                         -3-